Citation Nr: 1532059	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 28, 2010, for the award of service connection for coronary artery disease (CAD), as a form of ischemic heart disease (IHD), status post (SP) coronary artery bypass graft (CABG), with valvular heart disease.

2.  Entitlement to recognition of K. M. P. as the "helpless child " of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.


REPRESENTATION

Appellant represented by:	Jill Mitchell-Thein, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to December 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a statement received in December 2011, the Veteran indicated that he desirede an earlier effective date for the award of additional VA compensation benefits based on a dependent spouse.  This is referred to the RO for development.  

The issue of entitlement to recognition of K. M. P. as the helpless child of the Veteran is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran served in Vietnam during the Vietnam War era; he initially filed his application for service connection for a heart condition on January 24, 2005; and there is medical evidence that the Veteran manifested coronary artery disease/ischemia heart disease in September 2001. 



CONCLUSION OF LAW

The criteria are met for an effective date of January 24, 2005, for the grant of service connection for coronary artery disease/ischemia heart disease.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Once the underlying benefit, entitlement to service connection, is granted, further notice to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Next, VA has a duty to assist the Veteran in the development of his claim.  The RO has obtained the Veteran's service records, VA treatment records and private treatment records, and provided him with VA examinations.  The Veteran has not identified any records that VA has failed to obtain.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of providing for an even earlier effective date than January 24, 2005, granted in this decision, for his claim.  38 U.S.C.A. § 5103A(a)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010) (acknowledging that Congress has placed reasonable limits on VA's duty to assist).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's voluminous claims file which contains many duplicate documents.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Historically, on January 24, 2005, the Veteran filed a claim for a heart condition service and a rating action denied his claim in September 2005.  The Veteran did not file an notice of disagreement (NOD) with the September 2005 rating action and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the September 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105. 

On April 28, 2010, the Veteran filed to reopen a claim for service connection for ischemic heart disability (IHD).  In an August 2011 rating decision the RO reopened and granted service connection on the merits for coronary artery disease (CAD) based on Nehmer review of the case.

The Veteran's service treatment records show that the Veteran had various chest complaints during service.  In August 1964, he complained of "heart pain."  An electrocardiogram (EKG) and other diagnostics were normal including laboratory studies.  In September 1967 he sought treatment for chest discomfort.  No diagnosis was given and he was prescribed Mellaril.  A chest X-ray in October 1971 was considered normal after complaints of chest pain.  In March 1974 he was treated for shortness of breath, dizziness, and body weakness.  An April 1974 EKG was normal.  Again no heart diagnosis was given.  On the April 1975 re-enlistment examination he reported shortness of breath and pain or pressure in the chest, but denied any heart trouble, palpitation or pounding heart.  His heart was considered normal.  The retirement examination conducted in August 1976 reports a normal heart examination.  Although on the same date, the Veteran's reported on the medical history that he did not know if he had or ever had palpitation or pounding heart, high or low blood pressure, or any heart trouble. The Veteran's blood pressure was noted as 110/70.  The EKG was considered normal.

Post service, the Veteran sought private emergency care for chest pain in November 1993.  A series of diagnostic procedures were performed.  The assessment/diagnostic was non-cardiac chest pain.  VA treatment records show that he was treated for atypical chest pain in November 1995.  The electrocardiogram and chest X-ray were normal.  Private medical record shows that in October 1999 a treadmill stress test was performed.  There was no evidence of myocardial ischemia.   

The record contains a card which shows that the Veteran was a recipient of coronary stent implant dated in August 2001.  Private medical record dated September 4, 2001, shows that a stress/rest protocol perfusion SPECT was performed.  The diagnosis was reversible ischemia.  A private hospital summary shows that the Veteran was diagnosed with CAD in May 2003; cardiac angina in January 2005; mitral and aortic insufficiency in March 2005; benign hypertension in March 2005; and tricuspid valve disorders in November 2006.  In July 2011, the Veteran underwent triple artery bypass surgery.  

At the QTC examination conducted in November 2011, the diagnosis was CAD/IHD (atherosclerosis). 

The Veteran essentially argues that he is entitled to an effective date going back to his initial claim for heart disease on January 24, 2005.  The Board agrees.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

However, as to the effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

As a result of a class action law suit in Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.), specific rules governing the award of compensation based on presumptive exposure to herbicides which were published in August 2003 and are embodied in VA regulation 38 C.F.R. § 3.816 which states at 38 C.F.R. § 3.816(b)(1) that a "Nehmer class member means: (i) A Vietnam veteran who has a covered herbicide disease ..." 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  However, under 38 C.F.R. § 3.816(c)(4) if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.114 and 3.400. 

With respect to effective dates under the Nehmer regulation, 38 C.F.R. § 3.816(c)(1) provides that:

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.

Here, there was no rating decision denying any claim reasonably construed as a claim for a disease related to herbicide exposure during the time from September 1985 to May 1989. 

Next, 38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or 

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

As to 38 C.F.R. § 3.816(2)(c), given that the claim was filed on January 24, 2005, which is between May 3, 1989, and August 31, 2010 (the liberalizing regulation adding ischemic heart disease as a disease presumptively due to in-service exposure to herbicides), the Veteran is entitled to an effective date of January 24, 2005, date of receipt of the claim.  In other words, this is the earliest claim that can be construed as seeking service connection for CAD or IHD.  In that, the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for CAD/IHD with valvular disease is January 24, 2005.  Thus, the appeal is granted to this extent. 


ORDER

Entitlement to an earlier effective date of January 24, 2005, for the award of service connection for IHD/CAD with valvular heart disease is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Regarding the Veteran's claim for recognition of K. M. P. as the helpless child of the Veteran, in the Appeal to Board of Veterans Appeals (VA Form 9) received in March 2014, the Veteran requested a videoconference.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should schedule a video conference.  The Veteran should be advised of the hearing schedule and scheduled for a hearing that, to the extent possible, accommodates any request the Veteran may have regarding time or date of appearance.  He should be informed of the consequences of failing to appear for the hearing. 

All communications with the Veteran regarding the scheduling of the video conference should be documented in the Veterans Benefits Management System (VBMS) e-folders.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


